        Case 7:21-cv-00465-LSC Document 62 Filed 05/19/21 Page 1 of 7                      FILED
                                                                                  2021 May-19 PM 04:04
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         WESTERN DIVISION


 STATE OF WEST VIRGINIA, et al.,              Case No. 7:21-cv-00465-LSC

                    Plaintiffs,

          v.

 U.S. DEPARTMENT OF THE
 TREASURY, et al.,

                    Defendants.



                                  JOINT NOTICE

       At a telephonic status conference on April 30, 2021, the Court ordered the

parties to confer on the issues raised by this lawsuit to determine whether any issues

in the case could be resolved through agreement by the parties. The Court ordered

that a conference take place no later than May 7, 2021. On May 5, 2021, that

conference took place via videoconference. Despite an extended conversation, the

parties were unable to agree to a settlement of any of Plaintiffs’ claims.

      In accordance with the Court’s direction, the parties also discussed logistics

regarding a possible hearing on Plaintiffs’ motion for a preliminary injunction. The

parties agree that the Court can rule on Plaintiffs’ preliminary injunction motion

based on the parties’ written submissions. The parties, however, are prepared to


                                          1
        Case 7:21-cv-00465-LSC Document 62 Filed 05/19/21 Page 2 of 7




participate in a hearing on the motion if it would assist the Court. Further,

Defendants would prefer that any hearing take place via videoconference, and

Plaintiffs do not object to that arrangement. But both Plaintiffs and Defendants are

prepared to appear before the Court in person if the Court so prefers. Finally,

Plaintiffs respectfully request that, due to the important and time-sensitive nature of

the issues presented by this case, the Court schedule a hearing or rule on Plaintiffs’

motion at the Court’s earliest convenience.



DATED: May 19, 2021                      Respectfully submitted,




                                          2
        Case 7:21-cv-00465-LSC Document 62 Filed 05/19/21 Page 3 of 7




/s/ Edmund G. LaCour, Jr.               /s/ Bryan M. Taylor
STEVE MARSHALL                          Bryan M. Taylor
  Alabama Attorney General              Bachus Brom & Taylor LLC
Edmund G. LaCour, Jr.                   300 Vestavia Parkway, Suite 3700
  Alabama Solicitor General             Birmingham, AL 35216
James W. Davis                          Tel: (334) 595-9650
A. Reid Harris                          btaylor@bachusbrom.com
  Assistant Attorneys General
Office of the Alabama                   /s/ Nicholas Bronni
Attorney General                        LESLIE RUTLEDGE
501 Washington Ave.                       Arkansas Attorney General
P.O. Box 300152                         Nicholas J. Bronni (pro hac vice)
Montgomery, AL 36130                      Arkansas Solicitor General
Tel: (334) 353-2196                     Vincent M. Wagner (pro hac vice)
edmund.lacour@alabamaAg.gov               Deputy Solicitor General
jim.davis@AlabamaAG.gov                 Dylan L. Jacobs (pro hac vice)
reid.harris@AlabamaAG.gov                 Assistant Solicitor General
Counsel for State of Alabama            Office of the Arkansas
                                        Attorney General
/s/ Lindsay S. See                      323 Center Street, Suite 200
PATRICK MORRISEY                        Little Rock, Arkansas 72201
  West Virginia Attorney General        Tel: (501) 682-6302
Lindsay S. See (pro hac vice)           nicholas.bronni@arkansasag.gov
  West Virginia Solicitor General       Counsel for State of Arkansas
David C. Tryon (pro hac vice)
  Special Assistant to the              /s/ John M. Ptacin
   Attorney General                     TREG R. TAYLOR
  (Admitted in Ohio; practicing           Attorney General of Alaska
   under supervision of West Virginia   John M. Ptacin (pro hac vice)
   attorneys)                             Chief Assistant Attorney General
Jessica A. Lee (pro hac vice)           Alaska Department of Law
  Assistant Solicitor General           1031 West Fourth Avenue, Suite 200
Office of the West Virginia             Anchorage, Alaska 99501
Attorney General                        Tel: (907) 269-5100
1900 Kanawha Blvd. East                 Facsimile: (907) 276-3697
Building 1, Room E-26                   John.ptacin@alaska.gov
Charleston, WV 25305                    Counsel for State of Alaska
Tel: (304) 558-2021
Lindsay.S.See@wvago.gov
Counsel for State of West Virginia
                                         3
       Case 7:21-cv-00465-LSC Document 62 Filed 05/19/21 Page 4 of 7




/s/ Jason Hilborn                   /s/ David M.S. Dewhirst
ASHLEY MOODY                        AUSTIN KNUDSEN
  Florida Attorney General            Attorney General of Montana
Jason H. Hilborn (pro hac vice)     David M.S. Dewhirst (pro hac vice)
  Assistant Solicitor General         Solicitor General
Office of the Florida               Office of the Attorney General
Attorney General                    215 North Sanders
Office of the Attorney General      P.O. Box 201401
State of Florida                    Helena, MT 59620-1401
PL-01 The Capitol                   Tel: (406) 444-4145
Tallahassee, FL 32399               David.Dewhirst@mt.gov
Tel: (850) 414-3300                 Counsel for the State of Montana
Jason.Hilborn@myfloridalegal.com
Counsel for State of Florida        /s/ Anthony J. Galdieri
/s/ Jeffrey S. Thompson             Anthony J. Galdieri
THOMAS J. MILLER                    Senior Assistant Attorney General, Civil
 Attorney General of Iowa           Bureau
Jeffrey S. Thompson*                New Hampshire Department of Justice
  Solicitor General                 33 Capitol Street
1305 East Walnut Street             Concord, NH 03301
Des Moines, IA 50319                Tel: (603) 271-1214
Tel: 515-281-5164                   Anthony.J.Galdieri@doj.nh.gov
jeffrey.thompson@ag.iowa.gov        Counsel for the State of
Counsel for State of Iowa           New Hampshire

/s/ Dwight R. Carswell              /s/ Mithun Mansinghani
DEREK SCHMIDT                       MIKE HUNTER
  Kansas Attorney General             Oklahoma Attorney General
Dwight R. Carswell (pro hac vice)   Mithun Mansinghani (pro hac vice)
  Assistant Solicitor General         Solicitor General
Office of the Kansas                Oklahoma Office Of The
Attorney General                    Attorney General
120 SW 10th Ave., 3rd Floor         313 NE Twenty-First St.
Topeka, Kansas 66612                Oklahoma City, OK 73105
Tel: (785) 368-8410                 Tel: (405) 521-3921
dwight.carswell@ag.ks.gov           mithun.mansinghani@oag.ok.gov
Counsel for State of Kansas         Counsel for the State of Oklahoma
                                     4
       Case 7:21-cv-00465-LSC Document 62 Filed 05/19/21 Page 5 of 7




/s/ J. Emory Smith, Jr.               /s/ Melissa A. Holyoak
ALAN WILSON                           SEAN REYES
  South Carolina Attorney General       Utah Attorney General
J. Emory Smith, Jr. (pro hac vice)    Melissa A. Holyoak (pro hac vice)
  Deputy Solicitor General              Utah Solicitor General
Office of the South Carolina          Office of the Utah Attorney General
Attorney General                      160 E. 300 S., 5th Floor
Post Office Box 11549                 Salt Lake City, UT 84114
Columbia, SC 29211                    Tel: (801) 366-0260
Tel: (803) 734-3680                   Counsel for State of Utah
esmith@scag.gov
Counsel for State of South Carolina

/s/ Jeffery J. Tronvold
JASON RAVNSBORG
  South Dakota Attorney General
Jeffery J. Tronvold (pro hac vice)
  Deputy Attorney General
1302 East Highway 14, Suite 1
Pierre, South Dakota 57501-8501
Tel: (605) 773-3215
Jeffery.tronvold@state.sd.us
Counsel for State of South Dakota




                                       5
Case 7:21-cv-00465-LSC Document 62 Filed 05/19/21 Page 6 of 7




                            BRIAN M. BOYNTON
                            Acting Assistant Attorney General

                            BRIAN D. NETTER
                            Deputy Assistant Attorney General

                            ALEXANDER K. HAAS
                            Director, Federal Programs Branch

                            BRIGHAM J. BOWEN
                            Assistant Director, Federal Programs Branch

                            /s/ Stephen Ehrlich
                            MICHAEL P. CLENDENEN
                            STEPHEN EHRLICH
                            CHARLES E.T. ROBERTS
                            Trial Attorneys
                            Civil Division, Federal Programs Branch
                            U.S. Department of Justice
                            1100 L Street, NW
                            Washington, DC 20005
                            Phone:       (202) 305-9803
                            Email:       stephen.ehrlich@usdoj.gov

                            Counsel for Defendants




                             6
       Case 7:21-cv-00465-LSC Document 62 Filed 05/19/21 Page 7 of 7




                        CERTIFICATE OF SERVICE

     I hereby certify that on May 19, 2021, I filed with the Court and served on all

counsel through the CM/ECF system the foregoing document.

                                     /s Edmund G. LaCour Jr.
                                     Counsel for the State of Alabama




                                        7
